      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 1 of 9
                                                                                 Electronically Filed
                                                                                 61712019 12:49 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alexis Bonilla


                                        No. c-2534-19-A


 VANTAGE BANK OF TEXAS                               )              IN THE DISTRICT COURT
 as successor by merger to                           )
 INTER NATIONAL BANK, N.A.                           )
                                                     )
                                    Plaintiff,       )
                                                     )
 vs                                                  )            HIDALGO COUNTY, TEXAS
                                                     )
 CONTINENTAL CASUALTY CO.,                           )
 Serve: CT Corporation Systems                       )
          Registered Agent                           )
          1999 Bryan Street                          )
          Suite 9oo                                  )
          Dallas, Texas 75207                        )
                                                     )
                                    Defendant.       )                   JUDICIAL DISTRICT

              PLAINTIFF'S ORIGINAL PETITION, REQUESTS FOR DTSCLOSURE
                  AND NOTICE PURSUANT TO RULE 193.7, TEX. R. CIV. P.

TO THE HONORABLE COURT:

          For its Original Petition, Plaintiff states:

                      RULE 47 DISCLOSURE AND DISCOVERY CONTROL PLAN

          I           Pursuant to RuIe 47, TEx. R. Crv. P., Plaintiff gives notice that   it   seeks

monetary relief over 91 million

          z.          Plaintiff requests a discovery plan under Level 3, Rule tgo.    .



                             I.    JURISDICTION, PARTIES AND VENUE

          3.          Plaintiff is the successor in interest by merger to the rights and causes

of action of Inter National Bank, 1801 South znd Street, McAllen, Texas 78503.

Plaintiff is a state chartered bank in good standing, whose principal place of


ORIGINAL PETITION                                                                              Page   r
4825-1686-6457   .t

                                         bñÜáÄáí=N
      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 2 of 9
                                                                                 Electronically Filed
                                                                                 61712019 12:49 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alexis Bonilla
                                            c-2534-19-A

business is located in the state of Texas. Inter National Bank ["INB"] was at all

times pertinent to this Petition domiciled in the state of Texas

          4.         Defendant is an insurance company          in good standing authorized to
issues insurance         in the state of Texas. Defendant may be served by delivering               a

copy of the citation and Original Petition to its registered agent, CT Corporation

Systems, 1999 Bryan Street, Suite 9oo, Dallas, Texas ZSzoL.

          5.         Defendant is properly subject to the jurisdiction of this Court under          S


tZ.o42(L), T¡x. Ctv. Pn¡c. & RnvI.        CoDE, because   this matter relates to a Community

Bank Bond issued to a Texas resident to be performed in the state of Texas

          6.         This Court has subject matter jurisdiction over this matter pursuant to

Article V, Section 8 of the Texas Constitution and          S   24.oo7, Trx. Govr. Coos.

          7.         Venue is properly laid in this Court under S r5.ooz, Tnx. Cry. Pnnc. &

Rnu Coon, because all or a substantial part of the events giving rise to this matter

arose here.

                                    II.    APPLICABLE FACTS

          8.         In May 2or4, HJH Consulting Group and its affiliated entities ["HJH"]

as borrowers and Texas Capital Bank ["TCB"] entered into a Credit Agreement that

was periodically renewed at all times pertinent to this Petition in reliance upon

documents provided by HJH to TCB

          9.         In 2016, INB, plaintiff's     predecessor       in interest, executed a
Participation Agreement with TCB pursuant to which INB agreed to provide                            a

portion of the funds available to HJH under the Credit Agreement just described

ORIGINAL PETITION                                                                           Page z
4825-1686-6457   r
      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 3 of 9
                                                                           Electronically Filed
                                                                           61712Q19 12:49 PM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Alexis Bonilla
                                          c-2534-19-A

Like the Credit Agreement, the Participation Agreement between TCB and INB was

periodically renewed at all times pertinent to this Petition            in reliance     upon

documents provided by HJH to TCB.

           10       Section 2.4 of the Credit Agreement provided    in pertinent part as
follows

                  Section 2.4 Vse of Proceeds. The Proceeds of the Revolving Credit
           Advances shall be used by Borrower to finance sixty percent (6o0/o) of the
           Contracts being periodically created. The proceeds of the Term Loan in the
           original principal sum of $6,500,00o.oo shall be used to refinance the
           balance of the existing revolving debt with Frost Bank and provide two (z)
           months of working capital. The proceeds of the Guidance Line Advances shall
           be used to finance up to eight percent (8oolo) of the purchase price of fixed
           assets and to refinance existing equipment loans.

           IL       TCB and INB had no obligation to make any advance on any component

of the Credit Line until HJH and affiliates complied with the conditions in Section

5.2 of the Credit Agreement. This requirement included several relevant provisions,

including a requirement that representations and warranties made by HJH and its

affiliates be true and correct on the date any advance under any loan contemplated

by the Credit Agreement was made.

           12.      Section 6.tz of the Credit Agreement contains the following language

                  Section 6.rz Disclosure. No statement, information, report,
           representation or warranty made by Borrower or any other Obligated Party
           in this Agreement or in any other Loan Document or furnished to Lender in
           connection with this Agreement or any of the transactions contemplated
           hereby contains any untrue statement of a material fact or omits to state any
           material fact necessary to make the statements herein or therein not
           misleading.....




ORIGINAL PETITION                                                                      Page 3
4825-1686-645'1.l
       Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 4 of 9
                                                                             Electronically Filed
                                                                             61712019 12:49 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alexis Bonilla
                                           c-2534-19-A

           13.       This disclosure covenant ties to Section 7 in the Credit Agreement,

which reads as follows:

                                          SECTION 7
                                    AFFIRMATIVE COVENANTS

           Borrower covenants and agrees that as long as any Indebtedness or any
           Obligations or any part thereof are outstanding or Lender has any
           Commitment hereunder:

                 Section       7.r Reporting Requirements. Borrower will    furnish           to
           Lender:

                     (a)     Annual Financial Statements. As soon as available, and in any
                     event within one hundred fifty (rSo) days after the last day of each
                     fiscal year of Borrower beginning with the fiscal year ending December
                     3L, 2oL4, a copy of the annual audit report of Borrower and its
                     Subsidiaries, on a consolidated basis, for such fiscal year containing
                     balance sheets and statements of income as of the end of such fiscal
                     year and for the twelve (rz)-month period then ended . . . ;

                     (b)   Monthly Financial Statements. As soon as available and in any
                     event within forty-five (+S) days after the last day of each calendar
                     month, beginning with the month ending July 3r, 2074, a copy of an
                     unaudited financial report of Borrower and its Subsidiaries
                     containing and statements of income all in reasonable detail . . . .

                                                    ****

                     (d) Borrowing Base Report. As soon as available, and in any event
                     within thirty (3o) days after the end of each month a Borrowing Base
                     Report;

                     (e)   Accounts Receivable Aging. As soon as available, and in any
                     event within thirty (3o)days after the end of each calendar month, an
                     account receivable aging, classifying each Borrower's and its
                     Subsidiaries' accounts receivable in categories of o-3o, 31-60, 6r-9o
                     and over go days from date of invoice . . . .

As described in the definitions section of the Credit Agreement, the "Borrowing

Base" is "the sum sixty percent (6o0/o) of the net amounts due and owing under each

ORIGINAL PETITION                                                                       Page 4
482s- ló86-6457. I
       Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 5 of 9
                                                                                 Electronically Filed
                                                                                 61712019 12:49 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alexis Bonilla
                                               c-2534-19-A

Contract (in turn defined as "each service contract or other written agreement by

and between Borrower (or either of them) and the clients or customers of Borrower

relating to review of Federal, state and local tax obligations") which originates from

and after [May g, zo\4]."

            14.         The Credit Agreement also required HJH to submit Borrowing Base

Reports periodically. These Reports formed the basis for determining how much

money could be made available to HJH under the Credit Agreement and related

documents. The total amount available to HJH was tied to the organization's

borrowing base, which in turn was directly related to the borrower's accounts

receivable.

            15.         Stephen Canty was CFO of HJH at all times pertinent to this action. Mr.

Canty submitted false reports concerning the borrowing base of HJH as well as false

reports concerning HJH's accounts receivable. Canty overstated amounts on

borrowing reports submitted to TCB and INB and falsely inflated the accounts

receivable due and owing to HJH by $24 million. As the result of his actions, Canty

has been prosecuted for violating federal law.

           16.          As the result of Canty's actions, which were neither authorized nor

acquiesced by INB at any time, INB sustained a very substantial loss equal to its

participation or Three Million, Six Hundred Four Thousand, Six Hundred Thirty-five

and     z6/too Dollars (93,6o4,635.26), the amount of its participation in the loan.
           LZ.          As these events unfolded, INB had coverage under Continental Casualty




ORIGINAL PETITION                                                                           Page 5
4825- l 686-ó457.   l
       Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 6 of 9
                                                                              Electronically Filed
                                                                              61712019 12:49 PM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Alexis Bonilla
                                           c-2534-19-A

Community Bank Bond 596727289 ["the Bond" or "INB's Bond"], which was in full

force and effect at all relevant times

           18.      INB's Bond included "Coverage E - Securities," which reads as follows:

          E.     SECURITIES

          The Insurer will pay for Loss incurred by the Insured Entity resulting directly
          from the Insured Entity having, in good faith, for its own account or for the
          account of others,

           1        acquired, sold, delivered or given value for, or extended credit or
                    assumed liabitity on the faith of, any Written, Original:

                    a     Certificated Security,
                    b     Document of Title,
                    c     Deed, mortgage or other instrument conveying           title to,     or
                          creating or discharging a lien upon, real property,
                    d.    Certificate of Origin or Title,
                    e.    Certificate of Deposit,
                    f.    Evidence of Debt,
                    t
                    b.    Corporate, partnership or personal Guarantee, or
                    h.    Security Agreement,
                    i.    Written Instruction,
                    j.    Statement of Uncertificated Security.

          which:

                    bears a handwritten signature of any maker, drawer, issuer, endorser,
                    assignor, lessee, transfer agent, registrar, acceptor, sure$r, guarantor,
                    or of any other person whose signature is material to the validity or
                    enforceability of the security, which is a Forgery, or

                    has been subject to Alteration, or

          111.      at the time of such transaction had been reported as lost or stolen .       .




The following definitions are applicable to this coverage:

          Evidence of Debt means a Written Instrument, including a Negotiable
          Instrument, executed, or purportedly executed, by a customer of the Insured

ORIGINAL PETITION                                                                        Page 6
4825-1686-6457. l
      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 7 of 9
                                                                              Electronically Filed
                                                                              61712019 12:49 PM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Alexis Bonilla
                                             c-2534-19-A

         Entity and held by the Insured Entity which in the regular course of business
         is treated as evidencing the customer's debt to the Insured Entity.

         Alteration means the material modification of an original document by                   a
         person acting without authority and with the intent to deceive.

          19.        INB timely and properly provided Defendant with notice of this claim

and submitted a timely and complete proof of                 loss. INB also provided           all

documentation to support its claim that has been requested by Defendant.

         20. Despite providing prompt notice and all                 requested supporting

information, Defendant has failed to make a determination as to whether Plaintiff's

claim should be covered.

                              COUNT I   -   DECLARATORYJUDGMENT

         27.         Plaintiff incorporates paragraphs r-zr of this Petition as though fully

set forth.

         22          The claim made by Plaintiff is fully covered by Coverage E set forth

above. The various documents executed by HJH and held by TCB and INB constitute

"Evidence of Debt" as defined           in Coverage E of the INB Bond because they            are

written instruments executed by a customer of INB. INB held the documents in the

regular course of its business. The documents evidenced HJH's debt to INB.

          23. The documents, which             included the altered reports submitted by

Stephen Canty were the subject of "Alteration" because the figures on them were

materially modified from the original records by Canty without authority from INB

or TCB to do so



ORIGINAL PETITION                                                                         Page 7
4815-I68ó-6457   I
      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 8 of 9
                                                                                 Electronically Filed
                                                                                 61712019 12:49 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alexis Bonilla
                                            c-2534-19-A

          24.        For these reasons, coverage exists under Coverage E of INB's bond for

INB's loss.

          25.        Under Chapter 3T,TEx. Cry. Pnec. & Rnu.   CoDE,   this Court has authority

to declare the rights of the parties to the INB Bond, which constitutes a contract

within the meaning of that Chapter

          26.        Plaintiff is entitled to declarations that INB's claim under the Bond is

covered under Coverage E, and that as the successor in interest by merger to INB's

rights, Plaintiff is entitled to enforce INB's rights

          22.        Plaintiff also is entitled to declarations that Defendant has breached its

obligations under the INB Bond by faiting to timely pay INB's claim.

                                COUNT   II - BREACH OF CONTRACT

          28.        Plaintiff incorporates paragraphs t-27 of this Petition as though fully

set forth herein.

          29.        By failing to pay the claim on INB's bond, Defendant has breached its

contract. Plaintiff has sustained damages of at least $3,604,635.26 as a direct and

proximate result

          30.        More than thirty days has elapsed since INB presented its claim to

Defendant.

          31.        Defendant has not paid the claim.

          32.        Plaintiff therefore is entitled to recover attorney's fees in an amount to

be determined by the Court




ORIGINAL PETITION                                                                           Page 8
4825-1686-6457   l
      Case 7:19-cv-00252 Document 1-1 Filed on 07/23/19 in TXSD Page 9 of 9
                                                                                  Electronically Filed
                                                                                  61712019 12:49 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alexis Bonilla
                                          c-2534-19-A

                                  REQUEST FOR JURY TRIAL

           Plaintiff requests trial byjury on all issues so triable.

                          NOTICE UNDER RULE L93.7, TEX. R. CIV. p.

          Pursuant     to Rule tg3.T, please take notice that Defendant's production of
documents          in response to written discovery authenticates the document for               use

against that party in any pretrial proceeding or at trial unless timely notice is given

as required by Rule L93.7

                                 REQUESTS FOR DISCLOSURE

          Pursuant to Rule 194, TEX. R. Crv. P., you are requested to disclose within the

time permitted by law the information described in Rule r94.2(a)-(i).

          WHEREFORE,        Plaintiff prays for judgment in its favor including the
declarations requested in Count I, damages as requested in Count II, attorney's fees

as requested in Count       II, costs, and such other and further relief   as   the Court deems

appropriate in the premises.

                                                 Respectfully submitted,

                                                 /s/  Thomas B. AIIeman
                                                 Thomas B. Alleman
                                                 State Bar No. 01017485
                                                 DYKEMA GOSSETT PLLC
                                                 r7r7 Main, Suite 4zoo
                                                 Da1las, Texas ZS2IL
                                                 zt+.698.783o phone
                                                 855.216.62r8 fax
                                                 talleman tô dykema. com e-mail

                                                 ATTORNEYS FOR PLAINTIFF




ORIGINAL PETITION                                                                            Page g
4825-1686-6457.t
